DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-6 in the reply filed on 1/17/22 is acknowledged.
Claims 1-28 are currently pending. 
Claims 7-28 are withdrawn as directed to non-elected inventions. 
Claims 1-6 are elected and examined on the merits. 
Claim Rejections - 35 USC § 112(a)/1st paragraph
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Enablement
Claims 1-6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The specification, while being enabling for a method of obtaining small hepatocyte progenitor cells (SPHCs) by culturing in E6 media containing Dexamethasone (1 μM), epidermal growth factor (EGF) (100 ng/ml), Oncostatin M (10 μg/ml), 20% FBS, insulin (2 μl/ml), Nicotinamide (100 mM), Y27632 (10 μM), A-083 (0.5 μM), CHIR99021 (3 μM), N2, and B27, does not reasonably provide enablement for obtaining SPHCs in the absence of the small molecule components. The specification contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” See MPEP § 2164. These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill: 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
(A) With respect to the breadth of the claims, the claims as currently drafted encompass obtaining SPHCs by culturing mature hepatocytes on an embryonic fibroblast feeder layer in a media containing N2 and B27 such that CD44 positive SPHCs are obtained. Dependent claim 2 further requires dexamethasone and EGF. The instant claims do not require any components beyond those specifically recited. Consequently, the breadth of the claims is expansive. 
(B) The invention is in the field of reprogramming mature hepatocytes.
Kim et al (Small molecule-mediated reprogramming of human hepatocytes into bipotent progenitor cells. Journal of Hepatology, Vol. 70, No. 1 (Jan 2019) pages 97-107., hereinafter Kim) each of A83-01, CHIR99021, and hepatocyte growth factor are required to induce reprogramming from mature hepatocytes to SPHCs. Similarly, applicant’s own work (Sengupta et al., Co-culture with mouse embryonic fibroblasts improves maintenance of metabolic function of human small hepatocyte progenitor cells. Current Research in Toxicology, Vol. 1 (June 2020) pages 70-84., hereinafter Sengupta) indicates that certain small molecules are required for effective generation of SPHCs, namely, Y-27632, CHIR99021, and A83-01 (it appears that Sengupta contains a typographical error listing “A-083” rather than A83-01, the ALK5 inhibitor). Therefore, reprogramming of mature hepatocytes is an art with some degree of unpredictability.
(F)-(G) The applicants have provided a single multiple working example directed to reprogramming mature hepatocytes by culturing in E6 media containing Dexamethasone (1 μM), epidermal growth factor (EGF) (100 ng/ml), Oncostatin M (10 μg/ml), 20% FBS, insulin (2 μl/ml), Nicotinamide (100 mM), Y27632 (10 μM), A-083 (0.5 μM), CHIR99021 (3 μM), N2, and B27. The applicants have not provided working examples for reprogramming in the absence of Y-27632, CHIR99021, and A83-01. 
            (H) Undue experimentation would be required to practice the invention as claimed due to the amount of experimentation necessary because of the breadth of the claims, the state of the prior art and its lack of predictability, and the limited amount of guidance in the form of varied working examples in the specification.
MPEP §2164.01(a), 4th paragraph, provides that, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1157, 1562; 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC), states that, “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable,” citing Brenner v. Manson, 383 U.S. 519, 536 (1966) (stating, in the context of the utility requirement, that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion”).  The Genentech decision continued, “tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Id. at p. 1005.
After applying the Wands factors and analysis to claims 1-6, in view of the applicant’s entire disclosure, and considering the In re Wright, In re Fisher and Genentech decisions discussed above, it is concluded that the practice of the invention as claimed in claims 1-6 would not be enabled by the written disclosure. Therefore, claims 1-6 are rejected under 35 U.S.C. §112(a) for failing to disclose sufficient information to enable a person of skill in the art to use the invention commensurate with the present scope.
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632